DETAILED ACTION
Claims 1-12 and 16 are pending, claims 13-15 have been cancelled.
This action is in response to the amendment filed 11/9/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages filed 11/9/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Jamison et al.
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendment necessitated the new grounds for rejection, this action is made Final.

Drawings
Applicant’s cancellation of the previous objected limitation overcomes the drawing objection.
The drawings were received on 5/11/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior 112 rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the other side" in page 2, line 16, and "the one side" in page 2, line 17.  There is insufficient antecedent basis for the limitations in the claim.
Claim 1 recites “an outer diameter” on page 2, lines 13-16, should the second occurrence of “an outer diameter” be - -a second outer diameter- -, and should the third occurrence of “an outer diameter” be - -the outer diameter- -?

Claim 16 recites, “the expanded diameter part abuts against the solenoid, and a difference between an inner diameter and the outer diameter of the expanded diameter part is larger than a difference between an inner diameter and an outer diameter of the sliding member and larger than a depth of the step part”, is unclear as to the portion of the limitation “and larger than a depth of the step part”. What structure is intended to be defined by this limitation? Should the limitation be, - -wherein the expanded diameter part is larger than a depth of the step part - -?
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999) in view of Buse (US 20110226975) and further in view of Jamison et al. (US 9074699).
 	Regarding claim 1, Chen et al. disclose an electromagnetic valve (1) comprising: 
 	a solenoid (20) comprising: a bobbin (21) of a tubular shape comprising a through hole penetrating along an axial direction; a plunger (24) inserted into the through hole and movably supported along the axial direction; and a coil (22) wound around an outer periphery (21a) of the bobbin, generating a magnetic force by being energized and moving the plunger; and 
 	a valve mechanism (50) comprising: a flow path member (51, 50,82,81, see Fig. 4) made of resin (para.0026), connected to one side of the solenoid in the axial direction and comprising: a first flow path (the horizontal bore of 51 intersecting 81, see Fig. 3); a second flow path (82); a relay flow path (the vertical bore in 51 being indicated by numeral 81, see Fig. 3) connecting the first flow path and the second flow path; and a valve body housing (the section of the valve mechanism indicated by numeral 51 in line with solenoid 20) disposed adjacent to the relay flow path and along the axial direction;  
 	a valve body (70) made of resin and having a columnar shape, inserted into the valve body housing, movably supported along the axial direction together with the plunger, and switching between passage and blockage of a fluid via the relay flow path between the first flow path and the second flow path, wherein the valve body housing comprises a step part (as shown in Fig. 1 and 5, 52 abuts a horizontal surface at the bottommost part of 52, this horizontal surface of 51 being the step part) provided on an inner wall surface of the valve body housing and an inner diameter (the inner bore 
 	a sliding member (52) made of metal (as indicated by the cross-hatching symbol in the drawing) and having a tubular shape, provided concentrically with the valve body housing, one side (the bottom-most side of 52) of the sliding member in the axial direction contacting 14File: 099054usf the step part (as shown in Figure 3), the other side (the top surface of 52) of the sliding member in the axial direction contacting the solenoid, and the valve body sliding inside the sliding member, although is silent to having;
 	wherein a low friction layer reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body slides,
 	wherein the sliding member comprises an expanded diameter part in which an outer diameter of an end on the other side of the sliding member in the axial direction expands, wherein an outer diameter of the expanded diameter part is larger than an outer diameter of the one side of the sliding member in the axial direction. 
 	Firstly, Buse teaches the use of a low friction layer (para.0014, “Teflon” layer) reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body slides.  
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a low friction layer as taught by Buse onto the device of Chen et al. to have a low friction layer reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body 
 	Secondly, Jamison et al. teach the sliding member (56) comprises an expanded diameter part (58) in which an outer diameter of an end on the other side of the sliding member in the axial direction expands, wherein an outer diameter (the outermost diameter of 58) of the expanded diameter part is larger than an outer diameter (the outer diameter of 56) of the one side of the sliding member in the axial direction.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an expanded diameter part as taught by Jamison et al. onto the combined device of Chen et al.  and Buse to have the sliding member comprising an expanded diameter part in which an outer diameter of an end on the other side of the sliding member in the axial direction expands, wherein an outer diameter of the expanded diameter part is larger than an outer diameter of the one side of the sliding member in the axial direction, in order to provide additional support for the sliding member to trap the sliding member between the solenoid and the valve body to ensure the sliding member does not move during valve operation.
 	Regarding claim 1, Chen et al. disclose that the valve body is made of some type of material as shown in the drawings by cross-hatching. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
 	Regarding claim 3, Buse discloses the low friction layer is made of a material containing fluorine, since the layer is “Teflon”, fluorine is therefore contained in the layer.  
 	Regarding claim 10, Chen et al. disclose (see Fig. 3,5) a difference between an inner diameter and an outer diameter of the sliding member (52) is equal to a depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member). 
 	Regarding claim 16, Chen et al. when combined with Buse and Jamison et al. disclose as best understood, the expanded diameter part abuts against the solenoid (as taught by Jamison et al.) and, Jamison discloses, a difference between an inner diameter (the inner diameter of 58) and the outer diameter (the external diameter of 58) of the expanded diameter part is larger than a difference between an inner diameter (the inner bore of 56 in Jamison) and an outer diameter (the outer diameter of 56 in Jamison) of the sliding member, and  when combined with Chen, the difference between an inner diameter (the inner diameter of 58) and the outer diameter (the external diameter of 58) of the expanded diameter part is larger than a depth of the step part (the horizontal surface of 51 which abuts 52).  
 
Claims 2, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of McNamara (US 20200208681). 
 	Regarding claim 2, Chen et al., Buse, Jamison et al. are silent to having that the thickness of the low friction layer is 10 um to 100 um.  
 	McNamara teaches the use of the thickness of the low friction layer is 10 um to 100 um (para.003,0065, “at least about” 10-69um, since a value of the disclosed range falls within the claimed limitation, the limitation is considered as being anticipated).  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a layer thickness as taught by McNamara onto the device of Chen et al., Buse, Jamison et al.  to have the low friction layer falling within the range of 10-69um, where a value falls within the range of 10 um to 100 um, in order to try a thickness value, to determine which thickness will perform best for the number of life cycles required for the valve application that yields the best cost benefit of the applied thickness layer.
 	Regarding claim 4, Buse discloses the low friction layer is made of a material containing fluorine, since the layer is “Teflon”, fluorine is therefore contained in the layer.  
 	Regarding claim 11, Chen et al. disclose (see Fig. 3,5) a difference between an inner diameter and an outer diameter of the sliding member (52) is equal to a depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of Ellison (US 3670274). 
 	Regarding claims 5 and 7, Chen et al., Buse, Jamison et al.  are silent to having the sliding member is made of stainless steel.  Ellison teaches the use of the sliding member (42, col. 2, lns. 3-9) being made of stainless steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless steel as taught by Ellison for the material of the sliding member in Chen in the combined device of Chen et al., Buse, Jamison et al.  to have the sliding member is made of stainless steel, in order to have a material that is chemically resistant to a wide range of fluids and has good corrosion resistance properties as is old and well known in the art.
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975), Jamison et al. (US 9074699) and McNamara (US 20200208681) and further in view of Ellison (US 3670274). 
 	Regarding claim 6, Chen et al., Buse, Jamison et al. and McNamara are silent to having the sliding member is made of stainless steel.  Ellison teaches the use of the sliding member (42, col. 2, lns. 3-9) being made of stainless steel.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless steel as taught by Ellison for the material of the sliding member in Chen in the combined device of Chen et al., Buse, Jamison et al.  and McNamara to have the sliding member is made of .
 	
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of Bataglia (US 5950664). 
	Regarding claim 8, Chen et al., Buse, Jamison et al. are silent to the valve body being made of a thermosetting resin.  Bataglia teaches the use of a valve body component made from a thermosetting resin (col.3, lns. 58-col.4, lns. 14). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermosetting material as taught by Bataglia for the material of the valve body in Chen in the combined device of Chen et al., Buse, Jamison et al.  to have the valve body being made of a thermosetting resin, in order to determine which material will perform best for the number of life cycles, temperature, chemical resistance and resistance to thermal shock, required for the valve application that yields the best cost benefit (Bataglia, Col.4, lns. 30-34).
 	Regarding claim 12, Chen et al. disclose (see Fig. 3,5) a difference between an inner diameter and an outer diameter of the sliding member (52) is equal to a depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member).


 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and McNamara (US 20200208681), as applied to claim 2 further in view of Bataglia (US 5950664). 
 	Regarding claim 9, Chen et al., Buse, Jamison et al. and McNamara are silent to the valve body being made of a thermosetting resin.  Bataglia teaches the use of a valve body component made from a thermosetting resin (col.3, lns. 58-col.4, lns. 14).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermosetting material as taught by Bataglia for the material of the valve body in Chen in the combined device of Chen et al., Buse, Jamison et al.  and McNamara to have the valve body being made of a thermosetting resin, in order to in order to determine which material will perform best for the number of life cycles, temperature, chemical resistance and resistance to thermal shock, required for the valve application that yields the best cost benefit (Bataglia, Col.4, lns. 30-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753